Citation Nr: 1124883	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  10-13 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to January 30, 2009 for the assignment of a 10 percent disability rating for residuals of chip fracture, left malleolus, with degenerative joint disease (left ankle disability). 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1966 to April 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  In the September 2008 rating decision, the RO continued a noncompensable evaluation for left ankle disability.  The Veteran asked the RO to reconsider the assigned evaluation in January 2009, and by the way of the July 2009 rating decision, the RO increased the evaluation from zero to 10 percent and assigned an effective date of January 30, 2009.  In an August 2009 notice of disagreement (NOD), the Veteran appealed specifically asserting that his left ankle disability should be rated 10 percent disabling from the date of his informal claim for an increased evaluation, which was on February 28, 2008.  As the Veteran has clearly expressed an intention to limit his appeal to the issue of entitlement to an earlier effective date for a specific disability rating for a service-connected condition, the scope of appellate review is limited to this issue only.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In February 2008, the Veteran filed a claim for entitlement to service connection for hypertension, and it does not appear that it has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

It is noted that the record shows that the Veteran had previously authorized both The American Legion and a private attorney to represent him, which is a violation of VA rules.  In a March 2011 letter, VA asked the Veteran to clarify whom he desired as his representative in the current matter on appeal.  The Veteran did not respond, and as per the instruction in the March 2011 notice letter, VA will assume that the Veteran will represent himself.  


FINDING OF FACT

1.  The claim for entitlement to an increased disability rating for left ankle disability was received on February 29, 2008, and it was continuously prosecuted thereafter.  A rating decision in July 2009 granted a 10 percent disability rating effective from January 30, 2009.

2.  Since the date of the June 6, 2007 VA examination, which comes within one year prior to the date of the Veteran's February 29, 2008 informal claim for increase, the Veteran's left ankle disability has been manifested by x-ray evidence of degenerative arthritis with objective findings of additional limitation on range of motion. 


CONCLUSION OF LAW

The left ankle disability should be rated as 10 percent disabling for the period from June 6, 2007, and not earlier.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71, Diagnostic Code 5010, 5272 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
      
1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) defines VA's duties to notify and assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  In light of the fact a full grant of the benefit sought on appeal is awarded, the Board finds that no discussion of VCAA compliance is necessary at this time.

2.  Compensable Evaluation for Left Ankle Disability 

Generally, VA law provides that the effective date of a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(1).  An effective date of a claim for increase, however, will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if received within one year from the date; otherwise, it is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

In determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

VA regulations provide that the terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.   38 C.F.R. § 3.1(p).  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.   38 C.F.R. § 3.155(a).   Such informal claim must identify the benefit sought.  Id.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.   When a specific claim has already been filed, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

In the instant matter, the Veteran claims entitlement to an effective date earlier than January 30, 2009 for the assignment of a 10 percent evaluation for his left ankle disability.  Specifically, the Veteran contends that the 10 percent evaluation should date back to the date of his informal increased rating claim, February 28, 2008.  

A review of the records shows that on February 29, 2008, VA received an informal claim for an increased rating for his left ankle disability, which at that time was evaluated as noncompensable.  The RO addressed the informal claim in the September 2008 rating decision, in which, the RO continued the noncompensable evaluation.  The Veteran submitted another informal increased rating claim on January 29, 2009.  In an April 2009 correspondence, he requested that the RO reconsider its determination in the September 2008 rating decision.  In the July 2009 rating decision, the RO granted an increased from noncompensable to 10 percent disabling, effective from the date of the second informal claim was received, January 30, 2009.

Initially, the Board notes that the September 2008 rating decision was not a final decision.  The Veteran's request for reconsideration of the assigned rating was received in April 2009.  There is no indication of record that shows this request was rejected by the RO.  Rather, the RO appears to have reconsidered the assigned rating in its July 2009 decision, and that was the basis for the increased evaluation to 10 percent.  Therefore, the Board finds that the Veteran has had an appeal pending since VA received his initial claim for an increased evaluation, on February 29, 2008.  Accordingly, the Board finds that February 29, 2008 is the date of that the Veteran's claim for an increased evaluation was received.  See 38 C.F.R. § 3.155(a).  

The Veteran has not asserted, and the Board cannot find an earlier claim.  February 29, 2008 will be found as the effective date of the increased rating award unless the evidence of record shows a factual ascertainable increase was warranted in the year prior to the date of receipt of that claim.  See 38 C.F.R. § 3.400(o).  In this case, the Board must review the record to determine whether an ascertainable increase in disability warranting a grant of a 10 percent disability rating occurred within one year prior to February 29, 2008 in order to assign an earlier effective. 

The RO considered 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5271 in its evaluation of the Veteran's left ankle disability.  Diagnostic Code 5271 provides for a 10 percent rating where there is moderate limitation of motion of the ankle, and for a maximum 20 percent rating for marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, DC 5271.  For VA purposes, normal plantar flexion of the ankle is from 0 to 45 degrees and normal dorsiflexion of the ankle is from 0 to 20 degrees.  38 C.F.R. § 4.71a, Plate II. 

Pursuant to Diagnostic Code 5010, arthritis due to trauma substantiated by x-ray findings are to be rated as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, 20 percent, and with x- ray evidence of involvement of two or more major joints or two or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a.  It is noted that purposes of rating disability for arthritis, the ankle is considered a major joint.  38 C.F.R. § 4.45. 

A review of the pertinent evidence shows that the Veteran's left ankle disability was evaluated on June 6, 2007 during a VA examination.  The record does not contain any pertinent treatment records prior to February 29, 2008.  

The June 2007 VA examination report shows that the Veteran complained of mild pain on the anterior aspect of his left ankle with resting and walking.  On physical examination, the examiner observed that the Veteran had full range of motion in the left ankle with no objective evidence of painful motion, but there was evidence of additional limitation of motion on repetitive use.  X-ray film revealed osteophytic spurring in the inferior aspect of the media and lateral malleolus.  The VA examiner diagnosed the Veteran with degenerative joint disease in the left ankle.  It was noted that the Veteran's disability had a mild impact on his activities of daily living.

The available medical evidence of record, which comes within one year prior to February 28, 2009, indicates that the Veteran's left ankle disability is manifested by x-ray evidence of degenerative arthritis and with objective evidence of additional limitation of motion.  This symptomatology more closely approximates a 10 percent evaluation than a noncompensable evaluation under the applicable diagnostic code for degenerative arthritis with limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Although there was no evidence of painful motion on examination, the VA examiner noted that there was objective finding of additional limitation due to repetitive use.  That combined with the x-ray evidence of degenerative arthritis in the left ankle supports a 10 percent evaluation under the criteria associated with Diagnostic Codes 5003 and 5010.  A 10 percent evaluation is the maximum disability rating available for degenerative arthritis with loss of left ankle motion under Diagnostic Codes 5010 and 5271.  See 38 C.F.R. § 4.71a. 

The findings from the June 2007 VA examination report do not show that the limitation of motion in the left ankle is compensable by itself under the applicable code for rating loss of range of motion - full range of motion limited only by repetitive use cannot be construed as moderately disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 as applied under DeLuca, 8 Vet. App. at 204-08.

To the extent the Veteran would argue that his left ankle disability consisted of degenerative arthritis with loss of left ankle motion at times prior to his June 2007 VA examination, the assignment of an effective date is based upon when it was factually ascertainable in the record that an increase in disability took place.  In this case, it is clear from a review of the record it became factually ascertainable on June 6, 2007, the date of the VA examination.  There is no available objective medical evidence prior to that time in order to evaluation for a compensable disability rating.  

The applicable law and regulations on the assignment of effective dates are binding in determining the outcome of this matter.  See 38 U.S.C.A. § 7104(c).  Here, based on a review of the evidence the Board finds that the assignment of a 10 percent disability rating for a left ankle disability should be June 6, 2007, which is the date that is within one year prior to the date of the Veteran's informal claim for higher evaluation and is the first evidence of a factually ascertainable increase in disability.  The assignment of effective date of June 6, 2007, and not earlier, for the 10 percent evaluation for left ankle disability, is warranted.  See 38 C.F.R. §§ 3.114(a)(3), 3.400(p). 



ORDER

Entitlement to an effective date of June 6, 2007, and not earlier, for the assignment of a 10 percent evaluation for residuals of chip fracture, left malleolus, with degenerative joint disease, is granted, subject to the controlling regulations applicable to the payment of monetary benefits. 



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


